t c memo united_states tax_court bonito ruiz molinar petitioner v commissioner of internal revenue respondent docket no filed date bonito ruiz molinar pro_se franklin hise for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax and penalties as follows year deficiency dollar_figure big_number big_number additions to tax and penalties sec_6653 dollar_figure sec_6663 dollar_figure big_number respondent also determined that if petitioner was not liable for fraud he was liable for additions to tax and penalties for negligence under sec_6653 for penalties for negligence under sec_6662 for and an addition_to_tax for substantial_understatement under sec_6661 for and additions to tax for failure to timely file under sec_6651 for and after concessions the issues for decision are whether as respondent contends petitioner had unreported income of dollar_figure in dollar_figure in and dollar_figure in we hold that he did whether petitioner is liable for fraud for and we hold that he is section references are to the internal_revenue_code in effect in the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioner petitioner is a single individual who lived in new mexico when he filed his petition we need not consider respondent's alternative determinations - - petitioner bought the el rancho motel the motel in deming new mexico for dollar_figure on date he owned and operated it during the years in issue he paid dollar_figure as a downpayment and agreed to pay the balance at dollar_figure per month he had gross_receipts of dollar_figure and expenses of dollar_figure including dollar_figure for depreciation from the motel in for a net_loss of dollar_figure petitioner reported no other income or deductions for and petitioner spent dollar_figure for personal living_expenses in each year in issue petitioner had gross_receipts of dollar_figure and expenses of dollar_figure including dollar_figure for depreciation from the motel in for a net_loss of dollar_figure on date the valencia county sheriff's department arrested petitioner in valencia county new mexico for possession of marijuana with intent to distribute he owned a ford pickup truck in which he was traveling that had a compartment in the gas tank which concealed pounds of marijuana wrapped in cellophane the marijuana had a wholesale value of dollar_figure he had dollar_figure in u s currency and big_number mexican pesos with him when he was arrested the valencia county sheriff's department seized the truck petitioner was charged convicted and placed on probation for year for this offense on date petitioner paid dollar_figure to the sheriff's department to recover his ford truck later in the drug enforcement agency dea seized the truck the gas tank was still modified to conceal marijuana the dea seized it because it had been used to transport illegal narcotics petitioner bought a chevrolet truck for dollar_figure on date petitioner paid for the truck in full petitioner had gross_receipts of dollar_figure and expenses of dollar_figure including dollar_figure for depreciation from the motel in for a net_loss of dollar_figure he also had dollar_figure in rental income for he also received dollar_figure as damages for an auto accident in belen new mexico in date in petitioner was in the first of two pickup trucks traveling together that were stopped by the border patrol of the dea there were no drugs in the first truck the second truck had pounds of marijuana with a wholesale value of dollar_figure wrapped in cellophane and concealed in the gas tank the driver of the second truck had petitioner's name and telephone number in his possession the driver of the second truck was convicted of a drug offense petitioner was not petitioner paid legal fees of dollar_figure for criminal defense work petitioner gave dollar_figure to his brother in petitioner's income_tax returns william d kennon a certified_public_accountant in deming new mexico prepared petitioner's federal_income_tax returns for the years in issue petitioner reported losses from the motel of dollar_figure in dollar_figure in and dollar_figure in those losses included depreciation of dollar_figure in dollar_figure in and dollar_figure in he filed his return on or after date and his return on or after date b respondent's audit and determination the u s attorney's office told kathleen roberts roberts respondent's revenue_agent that petitioner may have unreported income because he was a drug trafficker roberts first audited only petitioner's tax_year but later audited and roberts met once with petitioner and once at a different time with his representative roberts asked them to produce books_and_records for the years in issue but they never did petitioner first told roberts that his records were in mexico later petitioner told roberts that his records had been stolen roberts used the source_and_application_of_funds_method to calculate petitioner's income for the years in issue because petitioner did not have records petitioner engaged in illegal drug activities and he spent much more than he reported as income on his tax returns roberts' audit of petitioner revealed the following source cash on hand insurance proceeds depreciation gross_receipts sch e income dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number total sources dollar_figure dollar_figure dollar_figure application sch c expenses net_loss sch c dollar_figure purchase motel big_number personal living expense big_number purchase truck purchase truck equity motel marijuana gift to brother legal fees sch e expenses cash payment motel total applications dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure excess of applications over sources big_number big_number big_number respondent determined the deficiencies at issue in this case based on roberts' analysis c trial petitioner did not appear at trial or request a continuance and no one appeared on his behalf at trial respondent conceded that the dollar_figure of marijuana seized by the dea in from the second vehicle should not be counted as an application of petitioner's funds respondent now contends that for petitioner is liable for a deficiency of dollar_figure and a penalty for fraud under sec_6663 of dollar_figure opinion a deficiencies taxpayers must maintain sufficient records to determine their correct_tax liabilities sec_6001 the commissioner may reconstruct income using any method that is reasonable in light of all facts and circumstances if a taxpayer does not keep sufficient records sec_446 92_tc_661 40_tc_373 this court has approved the commissioner's use of the source_and_application_of_funds_method to reconstruct income 23_tc_656 this method is based on the assumption that the amount by which the taxpayer's application of funds exceeds his or her known sources of income is taxable_income unless the taxpayer shows that he or she had a nontaxable source see 398_f2d_558 1st cir petitioner did not have adequate_records respondent used the source_and_application_of_funds_method to reconstruct petitioner's income for the years in issue and to determine the deficiencies and additions to tax in this case at trial respondent's agent explained the basis for each source and application that she used to reconstruct petitioner's income in this case respondent's agent interviewed petitioner and his representative and obtained documents from third parties to reconstruct petitioner's income by applying the source_and_application_of_funds_method respondent's agent concluded that petitioner had income of dollar_figure in dollar_figure in and dollar_figure as adjusted for respondent's concession in respondent's determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 petitioner did not do so he did not contact the court to explain why he did not appear for trial in his petition petitioner contended that respondent's method of reconstructing income was incorrect because he had a cash hoard from mexico before however there is no evidence that he had a cash hoard we sustain respondent’s determinations as to the deficiencies for and except as conceded by respondent for b fraud respondent determined that petitioner is liable for the addition_to_tax for fraud under sec_6653 for and the fraud_penalty under sec_6663 for and a taxpayer is liable for an addition_to_tax or penalty for fraud equal to percent of the part of the underpayment that is due to fraud sec_6653 sec_6663 if the commissioner shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless the taxpayer proves that part of the underpayment is not due to fraud sec_6653 sec_6663 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 first respondent must prove that there is an underpayment parks v commissioner supra respondent may not rely on the taxpayer's failure to carry the burden of proving the underlying deficiency parks v commissioner supra pincite second respondent must show that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 underpayment respondent may prove that the taxpayer underpaid tax by proving that the taxpayer had a likely source of the unreported income 348_us_121 parks v commissioner supra 70_tc_1057 or where the taxpayer alleges a nontaxable source by disproving the alleged nontaxable source 355_us_595 389_f2d_236 7th cir affg tcmemo_1966_234 parks v commissioner supra petitioner does not allege that he had nontaxable sources of income his only known source of legal income was the motel petitioner's illegal_drug_trafficking activities were a likely source of his unreported income petitioner underpaid his tax each year for which roberts applied the source_and_application_of_funds_method fraudulent intent respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent parks v commissioner supra pincite fraud is defined as actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or intentionally committing an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud such as a a pattern of understatement of income b inadequate books_and_records c implausible or inconsistent explanations of behavior d engaging in illegal activities and e failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 we consider all of the facts and circumstances of each case to decide if fraudulent intent is present 98_tc_511 91_tc_874 a a pattern of substantially understating income a pattern of substantially underreporting income over several years is evidence of fraud holland v united_states supra pincite 451_f2d_197 3d cir affg tcmemo_1970_37 and tcmemo_1970_144 petitioner underreported his income by dollar_figure in dollar_figure in and dollar_figure in a pattern of consistent underreporting of income for several years especially when accompanied by other circumstances showing intent to conceal such as dealing in illegal drugs is strong evidence of fraud holland v united_states supra 799_f2d_166 5th cir affg tcmemo_1985_148 estate of mazzoni v commissioner supra 250_f2d_242 5th cir affg on this issue tcmemo_1956_178 b failing to maintain adequate_records a taxpayer's failure to keep adequate_records is a badge of fraud bradford v commissioner supra 595_f2d_1189 9th cir affg tcmemo_1976_15 petitioner did not keep adequate_records c implausible or inconsistent explanations implausible or inconsistent explanations of behavior by a taxpayer to respondent's agents can show that he or she had fraudulent intent bradford v commissioner supra pincite 75_tc_1 petitioner told roberts that his books_and_records were in mexico later he told roberts that his books_and_records had been stolen d engaging in illegal activities engaging in illegal activities is evidence that the taxpayer intends to evade tax bradford v commissioner supra pincite see patton v commissioner supra income from illegal activities is a badge of fraud petitioner engaged in illegal drug activities during the years in issue e failure to cooperate with tax authorities a taxpayer's failure to cooperate with the commissioner's examining agents is a badge of fraud bradford v commissioner supra petitioner did not cooperate with roberts conclusion respondent has proven by clear_and_convincing evidence that petitioner is liable for the addition_to_tax and penalty for fraud we sustain respondent's determination except for the concession for and hold that petitioner is liable for the addition_to_tax for fraud under sec_6653 for and the penalty for fraud under sec_6663 for and and that all of the underpayments are due to fraud to reflect the foregoing and respondent's concession decision will be entered under rule
